DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-20 are pending of which claims 1, 14, 15 and 16 are in independent form.
	Claims 1-20 are rejected under 35 U.S.C. 101.
Claims 1, 3-11 and 13-20 are rejected under 35 U.S.C. 102(a)(2).	
Claims 2 and 12 are rejected under 35 U.S.C. 103.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
The claim(s) recite(s) recommendation in a social networking platform based on the relationships; nothing in the claim element precludes the step from practically performing certain methods of organizing human activity and mental process.
The process, as drafted, under its broadest reasonable interpretation, covers performance of the limitation for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the generic computer components, then it falls within the “certain methods of organizing human activity” and “mental process” grouping of 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-11 and 13-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Grunewald; Calvin Patrick et al. (US 20170351388 A1) [Grunewald].

Regarding claims 1, 14, 15 and 16, Grunewald discloses, an application recommendation method, the method being performed by a server, and the method comprising: determining at least one target friend among a plurality of friends of a target user (recommending application to users base on the friends download ¶ [0048], [0061]-[0062], [0088], [0104]. Also see social graphs associated with recommendations ¶ [0035], [0045], [0056], [0058]); 
obtaining social interaction characteristics between the target user and the at least one target friend (see social graph ¶ [0023], [0035], [0045], [0056], [0058], [0128]-[0130]); 
based on a pre-trained friend impact prediction model of a target application and the social interaction characteristics between the target user and the at least one target friend, determining a first impact of the at least one target friend on registration of the target user in the target application (recommending application to users base on the friends download ¶ [0048], [0061]-[0062], [0088], [0104]. Also see social graphs associated with recommendations ¶ [0035], [0045], [0056], [0058]); 
determining a recommendation score corresponding to the target user and the target application according to the first impact of the at least one target friend on registration of the target user in the target application; and performing application recommendation according to the recommendation score (Therefore, upon determining one or more applications in which a user may have interest, the social networking system 122 can provide the recommendation manager 110 with a listing of the one or more applications for recommendation to the user. In one or more embodiments, the social networking system 122 can determine one or more applications in which a user may have interest by directly comparing user information to application information (e.g., the user likes video games and the application is a video game). In additional embodiments, the social networking system 122 can determine one or more applications in which a user may have interest calculating a score for the user (e.g., based on the user's interests, demographic information, etc.) and ranking possible recommended applications based on the user's calculated score ¶ [0047] and [0062]).

Regarding claims 3, 17 and 19, Grunewald discloses, wherein the social interaction characteristic between the target user and the at least one target friend comprises: obtaining a set of social interaction behavior types; and determining a quantity of social interaction behaviors based on the set of social interaction behavior types within a set interaction period (see social graph ¶ [0023], [0035], [0045], [0056], [0058], [0128]-[0130]).

Regarding claim 4, Grunewald discloses, wherein the pre-trained friend impact prediction model determines weights for each one of the set social interaction behavior types, and wherein the determining the first impact further comprises: combining, for the at least one target friend of the target user, the quantity of social interaction behaviors belonging to the set of social interaction behavior types with the weights corresponding to the social interaction behavior types; and  determining the first impact of the at least one target friend on the registration of the target user in the target application (see social graph ¶ [0023], [0035], [0045], [0056], [0058], [0128]-[0130]. Examiner specifies that social graphs are well known social behavior/interactions and the weight associated with behavior type, also see ¶ [0163]. Recommendations based on the association with the social graph ¶ [0048], [0061]-[0062], [0088], [0104]).

Regarding claim 5, Grunewald discloses, wherein the determining the recommendation score further comprises: determining a first sum of impacts of the target friends by summing a plurality of first impacts of the target friends on the registration of the target user in the target application; and using the first sum of impacts of the target friends as the recommendation score corresponding to the target user and the target application (see social graph ¶ [0023], [0035], [0045], [0056], [0058], [0128]-[0130]. Examiner specifies that social graphs are well known social behavior/interactions and the weight 

Regarding claims 6, 18 and 20, Grunewald discloses, determining at least one friend circle of the target user; determining a second impact of the at least one friend circle on the registration of the target user in the target application; and determining the recommendation score corresponding to the target user and the target application according to the first impact of the target friends on the registration of the target user in the target application and the second impact of the friend circles on the registration of the target user in the target application (see social graph ¶ [0023], [0035], [0045], [0056], [0058], [0128]-[0130]. Examiner specifies that social graphs are well known social behavior/interactions and the weight associated with behavior type/impact, also see ¶ [0163]. Recommendations based on the association with the social graph ¶ [0047], [0048], [0061]-[0062], [0088], [0104]).

Regarding claim 7, Grunewald discloses, determining a first sum of impacts of the target friends according to the first impacts of the target friends on the registration of the target user in the target application and a second sum of impacts according to the second impact of the at least one friend circle on the registration of the target user in the target application; and adding the first sum of the impacts and the second sum of the impacts to obtain the recommendation score corresponding to the target user and the target application (see social graph ¶ [0023], [0035], [0045], [0056], [0058], [0128]-[0130]. Examiner specifies that social graphs are well known social behavior/interactions and the weight associated with behavior type/impact, also see ¶ [0163]. Recommendations based on the association with the social graph ¶ [0047], [0048], [0061]-[0062], [0088], [0104]. Additionally ¶ [0150] 

Regarding claim 8, Grunewald discloses, wherein the determining the first sum of impacts of the target friends further comprises: based on the at least one target friend being a friend registered in the target application, adding the plurality of first impacts of the target friends on registration of the target user in the target application, and obtaining the first sum of the impacts of the target friends; or based on the at least one target friend being a friend registered in the target application and a friend not registered in the target application, combining the plurality of first impacts of the target friends on registration of the target user in the target application corresponding to scoring thresholds, and adding the combined result to obtain the first sum of the impacts of the target friends, wherein the scoring thresholds comprise a first value and a second value, the first value is set for the target friend registered in the target application, and the second value is set for the target friend not registered in the target application (see social graph ¶ [0023], [0035], [0045], [0056], [0058], [0128]-[0130]. Examiner specifies that social graphs are well known social behavior/interactions and the weight associated with behavior type/impact, also see ¶ [0163]. Recommendations based on the association with the social graph ¶ [0044]-[0048], [0061]-[0062], [0088], [0104]. Additionally ¶ [0150] and [0153], discloses user node 1002 may have a corresponding user-profile page in which the corresponding user may add content, make declarations, or otherwise express himself or herself.).

Regarding claim 9, Grunewald discloses, wherein the determining the second sum of impacts of the friend circles further comprises: adding a plurality of the second impacts of the friend circles on registration of the target user in the target application, and obtaining the second sum of the impacts of the friend circles on registration of the target user in the target application (see social graph (can 

Regarding claim 10, Grunewald discloses, determining direct friends of the target user; rejecting a direct friend having no mutual friend, and obtaining a friend range of a to- be-divided friend circle corresponding to the target user; setting friends in the friend range as nodes, and connecting the nodes according to social relationships between the direct friends in the friend range; designating relationship labels for the nodes corresponding to the direct friends in the friend range according to the social interaction characteristics between the target user and the direct friends in the friend range; and refreshing relationship labels of all nodes each round until a predetermined refreshing convergence condition is satisfied, to obtain a node cluster, wherein each round of refreshing process determines, for any one node, relationship labels of neighboring nodes of the node, and designating the node with a relationship label having a largest quantity (see social graph (teaches nearest neighbor and different types of connections, including whether there are mutual friends or not) ¶ [0023], [0035], [0045], [0056], [0058], [0128]-[0130]. Examiner specifies that social graphs are well known social behavior/interactions and the weight associated with behavior type/impact, also see ¶ [0163]. Recommendations based on the association with the social graph ¶ [0044]-[0048], [0061]-[0062], [0088], [0104]. Additionally ¶ [0150] and [0153], discloses user node 1002 

Regarding claim 11, Grunewald discloses, wherein the determining the second impact of the at least one friend circle on registration of the target user in the target application further comprises: determining a friend registered in the target application in the at least one target friend of the target user, and determining the friend circle of the target user in which the at least one target friend having registered in the target application is located; and determining, for any one of a plurality of friend circles of the target user, the second impact of the friend circle on the registration of the target user in the target application according to a quantity of friends in the friend circle and a quantity of friends in the friend circle having registered in the target application, wherein the one of the plurality of friend circles is distinguished from the other one of the plurality of friend circles based on a friend circle class (see social graph (teaches nearest neighbor and different types of connections, including whether there are mutual friends or not) ¶ [0023], [0035], [0045], [0056], [0058], [0128]-[0130]. Examiner specifies that social graphs are well known social behavior/interactions and the weight associated with behavior type/impact, also see ¶ [0163]. Recommendations based on the association with the social graph ¶ [0044]-[0048], [0061]-[0062], [0088], [0104]. Additionally ¶ [0150] and [0153], discloses user node 1002 may have a corresponding user-profile page in which the corresponding user may add content, make declarations, or otherwise express himself or herself).

Regarding claim 13, Grunewald discloses, wherein the performing application recommendation according to the recommendation score comprises:  55ranking a plurality of target applications according to the recommendation score corresponding to the target user, and recommending, according to an application ranking result, a top-ranked target application to the target user; or ranking a plurality of target users according to the recommendation score corresponding to the target application, and recommending the target application to a top- ranked target user according to a user ranking result (In additional embodiments, the social networking system 122 can determine one or more applications in which a user may have interest calculating a score for the user (e.g., based on the user's interests, demographic information, etc.) and ranking possible recommended applications based on the user's calculated score ¶ [0047] and [0062]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Grunewald in view of Cook; Kelly L. et al. (US 20150106350 A1) [Cook].

Regarding claim 2, Grunewald discloses, training the positive sample characteristics and the negative sample characteristics corresponding to the plurality of registration users according to a machine learning algorithm, to obtain the pre-trained friend impact prediction model of the target application (In particular embodiments, social networking system 902 may determine coefficients using machine-learning algorithms trained on historical actions and past user responses, or data farmed from users by exposing them to various options and measuring responses. Although this disclosure describes 
However Grunewald does not explicitly facilitate sampling a preset quantity of a plurality of registration users from users having registered in the target application; selecting, among the preset quantity of registration users, a friend registered with the target application as a positive sample, and selecting a friend not registered with the target application as a negative sample;   obtaining, for each one of the plurality of registration users, positive sample characteristics based on social interaction characteristics between one of the plurality of registration users and at least one positive sample; obtaining, for each one of the plurality of registration users, negative sample characteristics based on social interaction characteristics between the one of the plurality of registration users and at least one negative sample.
Cook discloses, sampling a preset quantity of a plurality of registration users from users having registered in the target application; selecting, among the preset quantity of registration users, a friend registered with the target application as a positive sample, and selecting a friend not registered with the target application as a negative sample (the application recommendation system (110) performs an analysis of the criteria against the user's various circles of friends within the social media website (108). As will be described below, the application recommendation system (110) may use a social proximity factor such as a user's proximity to other users on the social media website (108), the user's relationship strength with other users on the social media website (108), or combinations thereof to analyze the criteria against the social proximity factor ¶ [0039], [0040], [0050]);  
obtaining, for each one of the plurality of registration users, positive sample characteristics based on social interaction characteristics between one of the plurality of registration users and at least one positive sample; obtaining, for each one of the plurality of registration users, negative sample characteristics based on social interaction characteristics between the one of the plurality of registration users and at least one negative sample (the application recommendation system (110) performs an analysis of the criteria against the user's various circles of friends within the social media website (108). As will be described below, the application recommendation system (110) may use a social proximity factor such as a user's proximity to other users on the social media website (108), the user's relationship strength with other users on the social media website (108), or combinations thereof to analyze the criteria against the social proximity factor ¶ [0039], [0040], [0050], [0072], [0084]).
It would have been obvious to one ordinary skilled in the art at the time of filing of the present invention to combine the teachings of the cited references because Cook’s system would have allowed Grunewald to facilitate sampling a preset quantity of a plurality of registration users from users having registered in the target application; selecting, among the preset quantity of registration users, a friend registered with the target application as a positive sample, and selecting a friend not registered with the target application as a negative sample;   obtaining, for each one of the plurality of registration users, positive sample characteristics based on social interaction characteristics between one of the plurality of registration users and at least one positive sample; obtaining, for each one of the plurality of registration users, negative sample characteristics based on social interaction characteristics between the one of the plurality of registration users and at least one negative sample. The motivation to combine is apparent in the Grunewald’s reference, because there is a need to improve utilizing social information for recommending an application includes providing an application recommendation system based on social characterizations.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Grunewald in view of SHEKHAR; SUMIT et al. (US 20180213284 A1) [Shekhar].

Regarding claim 12, Grunewald teaches all the limitations of claim 11. 	
However Grunewald does not explicitly facilitates determining, for at least one first friend circle in which group chats established, a quantity of communication information based on a communication threshold; determining, in the group chats established in the first friend circle, a group chat in which members of the first friend circle occupies a proportion greater than a predetermined proportion; collecting a name text of the determined group chat, and performing text classification on the name text, and obtaining a class of the first friend circle; and determining, according to pre-trained prediction models of friend circle classes and a circle characteristic of a friend circle of a to-be-determined friend circle class, prediction results of the prediction models of the friend circle classes, and determining a friend circle class having a maximum probability in the prediction results as the friend circle class of the friend circle, wherein the prediction model of one friend circle class is obtained through training according to the circle characteristic of the friend circle class of the friend circle and a circle characteristic of the friend circle being not of the friend circle class.
Shekhar discloses, facilitates determining, for at least one first friend circle in which group chats established, a quantity of communication information based on a communication threshold; determining, in the group chats established in the first friend circle, a group chat in which members of the first friend circle occupies a proportion greater than a predetermined proportion; collecting a name text of the determined group chat, and performing text classification on the name text, and obtaining a class of the first friend circle; and determining, according to pre-trained prediction models of friend circle classes and a circle characteristic of a friend circle of a to-be-determined friend circle class, prediction results of the prediction models of the friend circle classes, and determining a friend circle class having a maximum probability in the prediction results as the friend circle class of the friend circle, wherein the prediction model of one friend circle class is obtained through training according to the circle characteristic of the friend circle class of the friend circle and a circle characteristic of the friend circle being not of the friend circle class (VA 150 employs natural language engine 160 to parse, process, and analyze one or more natural languages included in the group collaboration. Natural language engine 160 may generate at least portions of dialog to provide users, based on other dialog that is parsed, processed, and analyzed. As such, natural language engine 160 may employ various natural language processing ( NLP) and/or other machine learning techniques and methods to parse, process, and analyze the dialog. Various databases included in database collection 124 may be employed in supervised and/or unsupervised learning for natural language engine 160 ¶ [0042]. At block 208, the group collaboration is monitored. As noted throughout, the group recommendation is seeded by the VA providing the initial group recommendation to the users. Various embodiments for monitoring a group collaboration are discussed below in conjunction with process 400 of FIG. 4. However, briefly here, monitoring the group collaboration may include receiving, parsing, and analyzing the dialog included in the group conversation. The dialog may be based on the group content recommendation. As such, monitoring the group collaboration may include receiving audio and/or textual data that includes the dialog. In various embodiments, when audio data is received, a speech-to-text engine, such as but not limited to speech-to-text engine 152 of FIG. 1B may be employed to transform the audio data into textual data ¶ [0056]. Also see [0055], [0057] and [0058]).
It would have been obvious to one ordinary skilled in the art at the time of filing of the present invention to combine the teachings of the cited references because Shekhar’s system would have allowed Grunewald to facilitate determining, for at least one first friend circle in which group chats established, a quantity of communication information based on a communication threshold; determining, in the group chats established in the first friend circle, a group chat in which members of the first friend circle occupies a proportion greater than a predetermined proportion; collecting a name text of the determined group chat, and performing text classification on the name text, and obtaining a class of the first friend circle; and determining, according to pre-trained prediction models of friend 

Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980. The examiner can normally be reached Mon-Fri From 9 a.m. to 5 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





10/22/2021
/MOHAMMAD S ROSTAMI/               Primary Examiner, Art Unit 2154